Exhibit 10.27

Execution Copy

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of January 29, 2010, among ACCELLENT INC., a
Maryland corporation (the “Borrower”), each of the subsidiaries of the Borrower
listed on Annex A hereto (each such undersigned subsidiary being a “Subsidiary
Grantor” and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors
and the Borrower are referred to collectively, jointly and severally, as the
“Grantors”), and WELLS FARGO CAPITAL FINANCE, LLC, as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement dated as of the date hereof (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders and WELLS FARGO CAPITAL FINANCE, LLC, as
administrative agent (the “Administrative Agent”) and as Collateral Agent)

WITNESSETH:

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuer has agreed to
issue Letters of Credit for the account of the Borrower (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or Affiliates of Lenders may from time to
time enter into Bank Product Agreements (including Hedge Agreements) with the
Borrower;

WHEREAS, pursuant to the Guarantee (the “Guarantee”) dated as of the date
hereof, each Subsidiary Grantor party thereto has unconditionally and
irrevocably guaranteed, as primary obligor and not merely as surety, to the
Collateral Agent, for the benefit of the Secured Parties the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations;

WHEREAS, each Subsidiary Grantor is a Domestic Subsidiary of the Borrower;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Grantors in connection
with the operation of their respective businesses;

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement that the Grantors shall have executed and
delivered this Security Agreement to the Collateral Agent for the benefit of the
Secured Parties;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuer to enter into the Credit Agreement and to induce the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement and to induce one or more Lenders or
Affiliates of Lenders to enter into Bank Product Agreements (including Hedge
Agreements) with the Borrower, the Grantors hereby agree with the Collateral
Agent, for the benefit of the Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement and
all terms defined in the Uniform Commercial Code from time to time in effect in
the State of New York (the “NY UCC”) and not defined herein (or in the Credit
Agreement) shall have the meanings specified therein; provided, however, unless
otherwise specified herein, that to the extent that the NY UCC is used to define
any term used herein and if such term is defined differently in different
Articles of the NY UCC, the definition of such term contained in Article 9 of
the NY UCC shall govern.

(b) The following terms shall have the following meanings:

“Account” shall have the meaning assigned to such term in the Credit Agreement.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Chattel Paper” shall mean all “chattel paper” as such term is defined in
Article 9 of the NY UCC.

“Collateral” shall have the meaning assigned to such term in Section 2.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Deposit Account” shall have the meaning assigned to such term in
Section 4.5.

“Collection Account” shall have the meaning set forth in Section 4.5(b).

“Commercial Tort Claims” means “commercial tort claims,” as such term is defined
in the NY UCC, and includes those commercial tort claims listed on Schedule 7.

“Control Agreement” means with respect any Deposit Account or Securities Account
maintained by any Grantor, an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among such Grantor, an institution
maintaining such Grantor’s account, and the Collateral Agent.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor (including all Copyrights) or that any Grantor otherwise has the
right to license, or granting any right to any Grantor under any copyright now
or hereafter owned by any third party, and all rights of any Grantor under any
such agreement, including those listed on Schedule 1.

“copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office.

“Copyrights” means all copyrights now owned or hereafter acquired by any
Grantor, including those listed on Schedule 2.

 

2



--------------------------------------------------------------------------------

“Deposit Accounts” shall mean all “deposit accounts,” as such term is defined in
Article 9 of the NY UCC.

“Documents” shall mean all “documents,” as such term is defined in Article 9 of
the NY UCC.

“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the NY UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all additions, substitutions and
replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.

“Excluded Accounts” shall mean (a) (i) zero balance disbursement Deposit
Accounts, (ii) Deposit Accounts which solely hold “trust moneys” to be remitted
to governmental authorities, (iii) Deposit Accounts containing funds deposited
solely for self-funded third-party administered employee medical care plans,
(iv) any Deposit Account or Securities Account established solely to hold the
proceeds of any sale of Notes Priority Collateral to the extent required
pursuant to the terms of the Secured Notes Indenture and (v) Deposit Accounts
exclusively used for funding zero balance disbursement Deposit Accounts in
respect of payroll, payroll taxes and other employee wage and benefit payments
and (b) other Deposit Accounts which do not contain more than $50,000 in the
aggregate at any time.

“Excluded Assets” shall mean the collective reference to:

(a) any property or asset only to the extent and for so long as the grant of a
security interest in such property or asset is prohibited by any applicable law
or requires a consent not obtained of any governmental authority pursuant to
applicable law;

(b) any right, title or interest in any permit, license or contract held by any
Grantor or to which any Grantor is a party or any of its right, title or
interest thereunder, in each case only to the extent and for so long as the
terms of such permit, license or contract validly prohibits the creation by such
Grantor of a security interest in such permit, license or contract in favor of
the Collateral Agent (after giving effect to Section 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code (or any successor provisions) of any
relevant jurisdiction or any other applicable law (including Title 11 of the
United States Code) or principles of equity);

(c) Equity Interests of a Person that constitutes a Subsidiary (other than a
wholly-owned Subsidiary) the pledge of which would violate a contractual
obligation to the owners of the other Capital Stock of such Person that is
binding on or relating to such Equity Interests;

(d) any equipment (and proceeds thereof) of any Grantor that is subject to a
purchase money Lien or Capitalized Lease Obligation permitted under the Credit
Agreement to the extent the documents relating to such purchase money Lien or
Capitalized Lease Obligation would not permit such equipment (and proceeds
thereof) to be subject to the Liens created under the Security Documents;
provided, that immediately upon the ineffectiveness, lapse or termination of any
such restriction, such equipment or real property shall cease to be an “Excluded
Asset”;

(e) assets of any Grantor located outside of the United States to the extent a
Lien on such assets cannot be created and perfected under United States federal
or state law;

 

3



--------------------------------------------------------------------------------

(f) any property of the Borrower or any Guarantor acquired after the Closing
Date that is intended to secure the Obligations under the Credit Agreement and
the Security Documents subject to Liens permitted by Section 10.2(f) of the
Credit Agreement so long as the documents governing such Liens do not permit any
other Liens on such property;

(g) any Voting Stock representing in excess of 65% of the issued and outstanding
Voting Stock in any Foreign Subsidiary; and

(h) notwithstanding any recording of the Collateral Agent’s security interest in
the United States Patent and Trademark Office, United States Copyright Office or
other registry office in any other jurisdiction, any “intent-to-use” Trademark
application to the extent and for so long as creation by a Grantor of a security
interest therein would result in the invalidity, unenforceability or loss by
such Grantor of any rights therein; provided that upon submission and acceptance
by the United States Patent and Trademark Office of an amendment to allege use
pursuant to 15 U.S.C. Section 1060(a) (or any successor provision), such
intent-to-use trademark application shall cease to constitute Excluded Assets;

provided, however, that Excluded Assets will not include (a) any proceeds,
substitutions or replacements of any Excluded Assets referred to above (unless
such proceeds, substitutions or replacements would constitute Excluded Assets)
or (b) any asset which secures the Initial Secured Notes or Additional Secured
Notes.

“Fixtures” means “fixtures,” as such term is defined in the NY UCC.

“General Intangibles” shall mean all “general intangibles,” as such term is
defined in Article 9 of the NY UCC and, in any event, including with respect to
any Grantor, all contracts, agreements, instruments and indentures in any form,
and portions thereof, to which such Grantor is a party or under which such
Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented or otherwise modified, including (a) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (b) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guarantee with respect thereto, (c) all claims
of such Grantor for damages arising out of any breach of or default under
thereunder and (d) all rights of such Grantor to terminate, amend, supplement,
modify or exercise rights or options thereunder, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder.

“Guarantors” shall mean each Grantor other than the Borrower.

“Grantor” shall have the meaning assigned to such term in the preamble hereto.

“Instruments” shall mean all “instruments,” as such term is defined in Article 9
of the NY UCC.

“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise now owned or hereafter acquired,
including (a) all information used or useful arising from the business including
all goodwill, trade secrets, trade secret rights, know-how, customer lists,
processes of production, ideas, confidential business information, techniques,
processes, formulas and all other proprietary information, and (b) the
Copyrights, the Patents, the Trademarks and the Licenses and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.

 

4



--------------------------------------------------------------------------------

“Inventory” shall have the meaning assigned to such term in the Credit
Agreement.

“Investment Property” shall mean all “investment property,” as such term is
defined in the NY UCC, and, in any event, including with respect to any Grantor,
Securities (whether certificated or uncertificated), Security Entitlements,
Securities Accounts, Commodity Contracts and Commodity Accounts of any Grantor,
whether now or hereafter acquired by any Grantor.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party.

“NY UCC” has the meaning assigned to such term in Section 1(a).

“Obligations” shall have the meaning assigned to such term in the Credit
Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement, including those listed on
Schedule 3.

“patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

“Patents” means all patents now owned or hereafter acquired by any Grantor,
including those listed on Schedule 4.

“Proceeds” shall mean all “proceeds,” as such term is defined in Article 9 of
the NY UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License and (iv) past, present or future infringement of any
Copyright now or hereafter owned by any Grantor or licensed under a Copyright
License and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

5



--------------------------------------------------------------------------------

“Secured Obligations” means each and all of the following: (a) all of the
present and future obligations of each of the Grantors arising from, or owing
under or pursuant to, this Agreement, the Credit Agreement, or any of the other
Credit Documents (including any Guarantee), (b) all Bank Product Obligations,
and (c) all Obligations of the Borrower (including, in the case of each of
clauses (a), (b) and (c), reasonable attorneys fees and expenses and any
interest, fees, or expenses that accrue after the filing of an insolvency or
bankruptcy proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any insolvency or bankruptcy proceeding).

“Secured Parties” shall mean (i) the Lenders, (ii) the Letter of Credit Issuer,
(iii) the Swingline Lender, (iv) the Administrative Agent, (v) the Collateral
Agent, (vi) the Bank Product Providers and the Hedge Providers, (vii) the
beneficiaries of each indemnification obligation undertaken by any Credit Party
under any Credit Document and (viii) any successors, indorsees, transferees and
permitted assigns of each of the foregoing.

“Security Agreement” shall mean this Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Security Interest” shall have the meaning assigned to such term in Section 2.

“Supporting Obligations” means “supporting obligations,” as such term is defined
in the NY UCC, and, in any event, including with respect to any Grantor, letters
of credit and guaranties issued for the benefit of such Grantor in support of
Accounts, Chattel Paper, documents, General Intangibles, Instruments or
Investment Property.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor (including any Trademark) or that any Grantor otherwise has
the right to license, or granting to any Grantor any right to use any trademark
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement, including those listed on Schedule 5.

“trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (i) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (ii) all goodwill associated therewith or symbolized thereby
and (iii) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

“Trademarks” means all trademarks now owned or hereafter acquired by any
Grantor, including those listed on Schedule 6 hereto.

(c) References to “Lenders” in this Security Agreement shall be deemed to
include Affiliates of Lenders that may from time to time enter into Bank Product
Agreements (including Hedge Agreements) with the Borrower.

(d) The words “hereof’, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section, subsection and Schedule references are to this Security
Agreement unless otherwise specified. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.”

 

6



--------------------------------------------------------------------------------

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

2. Grant of Security Interest.

(a) Each Grantor hereby bargains, sells, conveys, assigns, sets over, mortgages,
pledges, hypothecates and transfers to the Collateral Agent, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in all of
the following property now owned or hereafter acquired by such Grantor or in
which such Grantor now has or at any time in future may acquire any right, title
or interest (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Commercial Tort Claims listed on Schedule 7;

(iv) all Deposit Accounts;

(v) all Documents;

(vi) all Equipment;

(vii) all Fixtures;

(viii) all General Intangibles;

(ix) all Instruments;

(x) all Intellectual Property;

(xi) all Inventory;

(xii) all Investment Property;

(xiii) books and records pertaining to the assets described in this
Section 2(a);

(xiv) all letters of credit and letter of credit rights;

(xv) all Supporting Obligations; and

 

7



--------------------------------------------------------------------------------

(xvi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through
(xvi) above, the security interest created by this Agreement shall not extend
to, and the term “Collateral” shall not include, any Excluded Assets. For the
avoidance of doubt, this Security Agreement shall not be deemed, or construed or
interpreted to include, a pledge of any Pledged Shares or Pledge Debt (each as
defined in the Pledge Agreement), which are addressed in the Pledge Agreement.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Collateral or any part thereof and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment, including whether such Grantor is an organization, the
type of organization and any organizational identification number issued to such
Grantor. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired.” Each
Grantor agrees to provide such information to the Collateral Agent promptly upon
request.

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

The Security Interests are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

The Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Agreement secures the payment of all
amounts which constitute part of the Secured Obligations and would be owed by
Grantors, or any of them, to Agent, the Lender Group, the Bank Product Providers
and the Hedge Providers or any of them, but for the fact that they are
unenforceable or not allowable (in whole or in part) as a claim in an insolvency
or bankruptcy Proceeding involving any Grantor due to the existence of such
insolvency or bankruptcy proceeding.

It is understood and agreed, except as provided in Section 4.5, that the
Security Interests in cash, Deposit Accounts and Investment Property created
hereunder shall not prevent the Grantors from using such assets in the ordinary
course of their respective businesses.

 

8



--------------------------------------------------------------------------------

3. Representations And Warranties.

Each Grantor hereby represents and warrants to the Collateral Agent and each
Secured Party that:

3.1. Title; No Other Liens. Except for the Security Interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Security Agreement and the Liens permitted by the Credit Agreement, such Grantor
owns each item of the Collateral free and clear of any and all Liens or claims
of others. No security agreement, financing statement or other public notice
with respect to all or any part of the Collateral that evidences a Lien securing
any material Indebtedness is on file or of record in any public office, except
such as have been filed in favor of the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Security Agreement or are permitted by the
Credit Agreement.

3.2. Perfected First Priority Liens. The Security Interests granted pursuant to
this Security Agreement (i) will constitute valid perfected Security Interests
in the Collateral (as to which perfection may be obtained by the filings or
other actions described in clauses (A) or (B) or (C) below) in favor of the
Collateral Agent, for the benefit of the Secured Parties, as collateral security
for the Secured Obligations, upon (A) the filing of all financing statements
naming each Grantor as “debtor” and the Collateral Agent as “secured party” and
describing the Collateral in the applicable filing offices, (B) delivery of all
Instruments, Chattel Paper and certificated Securities to the Collateral Agent,
and (C) completion of the filing, registration and recording of a fully executed
agreement in the form hereof (or a supplement hereto) with the United States
Copyright Office and the United States Patent and Trademark Office (as
applicable), and the filing of appropriate financing statements as described in
the foregoing clause (A) (such filing, registration and recording being all
action necessary or desirable to perfect the Security Interest in and on each
Grantor’s Patents, Trademarks, or Copyrights and such perfected Security
Interest is enforceable as such as against any and all creditors of and
purchasers from any Grantor, subject to the effects of bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general equitable
principles) and (ii) are prior to all other Liens on the Collateral other than
Liens permitted pursuant to Section 10.2 of the Credit Agreement.

3.3. Legal Name; Jurisdiction. (a) Set forth on Schedule 9 hereto is (i) the
legal name of such Grantor, (ii) the jurisdiction of incorporation or
organization of such Grantor, (iii) the true and correct location of the chief
executive office and principal place of business and any office in which it
maintains books or records relating to Collateral owned by it, (iv) the identity
or type of organization or corporate structure of such Grantor and (v) the
Federal Taxpayer Identification Number and organizational number (if applicable)
of such Grantor.

(b) As of the date hereof (i) Schedule 1 hereto sets forth all of each Grantor’s
Copyright Licenses, (ii) Schedule 2 hereto sets forth, in proper form for filing
with the United States Copyright office, all of each Grantor’s Copyrights (and
all applications therefor), (iii) Schedule 3 hereto sets forth all of each
Grantor’s Patent Licenses, (iv) Schedule 4 hereto sets forth, in proper form for
filing with the United States Patent and Trademark Office, all of each Grantor’s
Patents (and all applications therefor), (v) Schedule 5 hereto sets forth all of
each Grantor’s Trademark Licenses and (vi) Schedule 6 hereto sets forth, in
proper form for filing with the United States Patent and Trademark Office, all
of each Grantor’s Trademarks (and all applications therefor).

4. Covenants.

Each Grantor hereby covenants and agrees with the Collateral Agent and the
Secured Parties that, from and after the date of this Security Agreement until
the Secured Obligations under the Credit Documents are paid in full, the
Commitments are terminated and no Letter of Credit remains outstanding:

4.1. Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the Security Interest created by this Security Agreement
as a perfected Security Interest having at least the priority described in
subsection 3.1 and shall defend such Security Interest against the claims and
demands of all Persons whomsoever, in each case subject to subsection 4.1(e).

 

9



--------------------------------------------------------------------------------

(b) Such Grantor will furnish to the Collateral Agent and the Lenders from time
to time statements and schedules further identifying and describing the assets
and property of such Grantor and such other reports in connection therewith as
the Collateral Agent may reasonably request. In addition, within 30 days after
the end of each calendar quarter, such Grantor will deliver to the Collateral
Agent (i) copies of all such certificates of title issued during such calendar
quarter with the notation thereon of the Collateral Agent’s Security Interest
created hereunder in the items of Equipment covered hereby and (ii) a written
supplement hereto substantially in the form of Annex 2 hereto with respect to
any additional Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks and Trademark Licenses acquired by such Grantor after the date
hereof, all in reasonable detail.

(c) Each Grantor agrees that at any time and from time to time, at the expense
of such Grantor, it will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Collateral Agent or the Required Lenders may
reasonably request, in order (i) to grant, preserve, protect and perfect the
validity and priority of the Security Interests created or intended to be
created hereby or (ii) to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral, including the
filing of any financing or continuation statements under the Uniform Commercial
Code in effect in any jurisdiction with respect to the Security Interests
created hereby, all at the expense of such Grantor.

(d) Notwithstanding anything in this subsection 4.1 to the contrary, (i) with
respect to any assets acquired by such Grantor after the date hereof that are
required by the Credit Agreement to be subject to the Lien created hereby or
(ii) with respect to any Person that, subsequent to the date hereof, becomes a
Subsidiary of the Borrower that is required by the Credit Agreement to become a
party hereto, the relevant Grantor after the acquisition or creation thereof
shall promptly take all actions required by the Credit Agreement or this
subsection 4.1.

(e) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Security Agreement
(including Security Interests in cash, cash accounts and Investment Property) by
any means other than by (i) filings pursuant to the Uniform Commercial Codes of
the relevant State(s), (ii) filings approved by United States government offices
(or other applicable foreign jurisdictions) with respect to Intellectual
Property, (iii) in the case of Collateral that constitutes Tangible Chattel
Paper, Instruments or Negotiable Documents in excess of $500,000 or any
Certificated Securities, possession by the Collateral Agent in the United States
or (iv) obtaining Control Agreements over Deposit Accounts and Securities
Accounts other than Excluded Accounts. No Grantor shall be required to complete
any filings or other action with respect to the perfection of Security Interests
in any jurisdiction outside the United States except as provided in the
foregoing clause (ii).

4.2. Changes in Locations, Name, etc. Each Grantor will furnish to the
Collateral Agent prompt (but in any event within ten Business Days of the
applicable change) written notice of any change (i) in its legal name, (ii) in
its jurisdiction of incorporation or organization, (iii) in its identity or type
of organization or corporate structure, (iv) in the case of any Grantor that is
not a registered organization, in its chief executive office or principal place
of business or (v) in its Federal Taxpayer Identification Number or
organizational identification number. Each Grantor agrees promptly (but in any
event within ten Business Days of the applicable change) to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the first sentence of this paragraph. Each Grantor agrees
not to effect or permit any change referred to in the first sentence of this
paragraph

 

10



--------------------------------------------------------------------------------

unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral having at least the priority described in subsection 3.2.
Each Grantor also agrees promptly to notify the Collateral Agent if any material
portion of the Collateral is damaged or destroyed.

4.3. Notices. Each Grantor will advise the Collateral Agent and the Lenders
promptly, in reasonable detail, of any Lien of which it has knowledge (other
than the Security Interests created hereby or Liens permitted under the Credit
Agreement) on any of the Collateral which would adversely affect, in any
material respect, the ability of the Collateral Agent to exercise any of its
remedies hereunder.

4.4. Special Covenants with Respect to Equipment. (a) Each Grantor shall,
promptly after the acquisition by such Grantor of any item of Equipment that is
covered by a certificate of title under a statute of any jurisdiction under the
law of which indication of a Security Interest on such certificate is required
as a condition of perfection thereof, execute and file with the registrar of
motor vehicles or other appropriate authority in such jurisdiction an
application or other document requesting the notation or other indication of the
Security Interest created hereunder on such certificate of title.

(b) Upon the occurrence and during the continuation of any Event of Default, all
insurance payments in respect of such Equipment shall be paid to and applied by
Collateral Agent as specified in subsection 5.4 hereof.

(c) At the Collateral Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent the certificates of title covering each item of Equipment the
perfection of which is governed by the notation on the certificate of title of
the Collateral Agent’s Security Interest created hereunder.

4.5. Control Agreements and Cash Dominion. (a) On or before the 60th day
following the Closing Date (or such later day as the Collateral Agent may
consent in its sole discretion), each Grantor shall execute and deliver to the
Collateral Agent Control Agreements for each Deposit Account and Securities
Account maintained by such Grantor other than Excluded Accounts (each a
“Collateral Deposit Account”), which Deposit Accounts and Securities Accounts as
of the Closing Date are identified as such on Schedule 8. Except to the extent
otherwise excused by this Security Agreement or the Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement, (i) from each bank
maintaining a Deposit Account (other than an Excluded Account) opened or
acquired by such Grantor after the Closing Date, (ii) from each issuer of
uncertificated securities, securities intermediary or commodities intermediary
issuing or holding any financial assets or commodities acquired by any Grantor
after the Closing Date and (iii) with respect to all of such Grantor’s
investment property;

(b) To the extent such payments are not already so forwarded, each Grantor shall
direct all of its Account Debtors to forward payments directly to a Collateral
Deposit Account. If any Grantor receives any proceeds of any Accounts or any
collections in an account other than a Collateral Deposit Account, such Grantor
shall promptly (but in any event within 5 Business Days of receipt thereof)
deposit such proceeds or collections into a Collateral Deposit Account. During
any Cash Dominion Period, the Collateral Agent shall be authorized to exercise
exclusive control over any Collateral Deposit Account. The Collateral Agent
hereby agrees that it will not deliver a notice exercising exclusive control
over a Collateral Deposit Account unless a Cash Dominion Period has commenced
and is continuing. During the continuance of any Cash Dominion Period, at no
time shall any Grantor remove any item from a Collateral Deposit Account without
the Collateral Agent’s prior written consent. If any Grantor should refuse or
neglect to notify any Account Debtor to forward

 

11



--------------------------------------------------------------------------------

payments directly to a Collateral Deposit Account after notice from the
Collateral Agent during a Cash Dominion Period, the Collateral Agent shall be
entitled to make such notification directly to Account Debtor. During the
continuance of any Cash Dominion Period, all funds deposited into any Collateral
Deposit Account will be swept on a daily basis into the Administrative Agent’s
Account.

(c) Before opening or replacing any Collateral Deposit Account, other Deposit
Account or Securities Account (other than an Excluded Account), each Grantor
shall cause each bank or financial institution in which it seeks to open a
Deposit Account or Securities Account, to enter into a Control Agreement with
the Collateral Agent in order to give the Collateral Agent Control of such
Deposit Account or Securities Account.

4.6. Commercial Tort Claims. Each Grantor shall promptly, and in any event
within ten Business Days after the same is acquired by it, notify the Collateral
Agent of any Commercial Tort Claims acquired by it which could reasonably be
expected to result in award damages in excess of $250,000 individually (and
$1,000,000 in the aggregate for all such Commercial Tort Claims), in writing
signed by such Grantor providing the brief details thereof and grant to the
Collateral Agent in such writing a security interest therein and in the Proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

5. Remedial Provisions.

5.1. Certain Matters Relating to Accounts. (a) At any time after the occurrence
and during the continuance of an Event of Default and after giving written
notice to the Borrower and any other relevant Grantor (it being understood that
in connection with an Event of Default under Section 11.5 of the Credit
Agreement, no such written notice shall be required), the Collateral Agent shall
have the right to make test verifications of the Accounts in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Collateral Agent may
require in connection with such test verifications. The Collateral Agent shall
have the absolute right to share any information it gains from such inspection
or verification with any Secured Party.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of and on terms and conditions reasonably satisfactory to the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties only as provided in subsection 5.5, and (ii) until so turned over, shall
be held by such Grantor in trust for the Collateral Agent and the Secured
Parties, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Accounts shall be accompanied by a report identifying in reasonable
detail the nature and source of the payments included in the deposit.

(c) At the Collateral Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, including all
original orders, invoices and shipping receipts.

 

12



--------------------------------------------------------------------------------

(d) Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Collateral Agent shall
have instructed the Grantors not to grant or make any such extension, credit,
discount, compromise, or settlement under any circumstances during the
continuance of such Event of Default.

5.2. Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default, after giving
notice to the relevant Grantor of its intent to do so (it being understood that
in connection with an Event of Default under Section 11.5 of the Credit
Agreement, no such written notice shall be required), communicate with obligors
under the Accounts to verify with them to the Collateral Agent’s satisfaction
the existence, amount and terms of any Accounts. The Collateral Agent shall have
the absolute right to share any information it gains from such inspection or
verification with any Secured Party.

(b) Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Accounts that the Accounts have been assigned to the
Collateral Agent for the benefit of the Secured Parties and that payments in
respect thereof shall be made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any
Account (or any agreement giving rise thereto) by reason of or arising out of
this Security Agreement or the receipt by the Collateral Agent or any Secured
Party of any payment relating thereto, nor shall the Collateral Agent or any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

5.3. Proceeds to be Turned Over To Collateral Agent. In addition to the rights
of the Collateral Agent and the Secured Parties specified in subsection 5.1 with
respect to payments of Accounts, subject to the terms of the Intercreditor
Agreement, if an Event of Default shall occur and be continuing and the
Collateral Agent so requires by notice in writing to the relevant Grantor (it
being understood that in connection with an Event of Default under Section 11.5
of the Credit Agreement, no such written notice shall be required), all Proceeds
received by any Grantor consisting of cash, checks and other near-cash items
shall be held by such Grantor in trust for the Collateral Agent and the Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Collateral Agent in the exact
form received by such Grantor (duly endorsed by such Grantor to the Collateral
Agent, if required). All Proceeds received by the Collateral Agent hereunder
shall be held by the Collateral Agent in a Collateral Deposit Account maintained
under its sole dominion and control and on terms and conditions reasonably
satisfactory to the Collateral Agent. All Proceeds while held by the Collateral
Agent in a Collateral Deposit Account (or by such Grantor in trust for the
Collateral Agent and the Secured Parties) shall continue to be held as
collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in subsection 5.4.

5.4. Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, the Collateral Agent shall apply the proceeds of any collection or
sale of the Collateral as well as any Collateral consisting of cash, at any time
after receipt, in accordance with Section 5.3(d) of the Credit Agreement.

 

13



--------------------------------------------------------------------------------

Upon any sale of the Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

5.5. Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, and subject to the terms of the Intercreditor Agreement, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the NY UCC or any
other applicable law and also may without notice except as specified below, sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any exchange broker’s board or at any of the Collateral Agent’s offices
or elsewhere, for cash, on credit or for future delivery, at such price or
prices and upon such other terms as are commercially reasonable irrespective of
the impact of any such sales on the market price of the Collateral. The
Collateral Agent shall be authorized at any such sale (if it deems it advisable
to do so) to restrict the prospective bidders or purchasers of Collateral to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and, upon consummation of any such sale, the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and/or appraisal that it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. The Collateral Agent shall have the right upon any such public sale,
and, to the extent permitted by law, upon any such private sale, to purchase the
whole or any part of the Collateral so sold, and the Collateral Agent may
subject pay the purchase price by crediting the amount thereof against the
Secured Obligations. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. To the extent permitted by law, each Grantor hereby waives any claim
against the Collateral Agent arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price that might have been obtained at a public sale, even if the Collateral
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. Each Grantor further agrees, at the Collateral Agent’s
request, to assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Grantor’s premises or elsewhere. The Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this subsection 5.5 in accordance
with the provisions of subsection 5.4.

(b) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent (or its designee) (a) may proceed to perform any and all of the
obligations of any Grantor contained in any contract, lease, or other agreement
and exercise any and all rights of any Grantor therein contained as fully as
such Grantor itself could and (b) shall have the right to use any Grantor’s
rights under Licenses in connection with the enforcement of the Collateral
Agent’s rights hereunder, including the right to prepare for sale and sell any
and all Inventory and Equipment now or hereafter

 

14



--------------------------------------------------------------------------------

owned by any Grantor and now or hereafter covered by such licenses. The
Collateral Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor’s Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any License),
as it pertains to the Collateral, in preparing for sale, advertising for sale
and selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of the Collateral Agent.

(c) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing the Collateral Agent shall have the right to an immediate writ of
possession without notice of a hearing. The Collateral Agent shall have the
right to the appointment of a receiver for the properties and assets of each
Grantor, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantor may have thereto or the right to
have a bond or other security posted by the Collateral Agent.

(d) Each right, power, and remedy of the Collateral Agent as provided for in
this Security Agreement or in the other Credit Documents or now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Security Agreement or in the other Credit Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Collateral Agent, of any one or
more of such rights, powers, or remedies shall not preclude the simultaneous or
later exercise by any Agent of any or all such other rights, powers, or
remedies.

5.6. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Secured Obligations and the fees and disbursements of any attorneys
employed by the Collateral Agent or any Secured Party to collect such
deficiency.

5.7. Amendments, etc. with Respect to the Secured Obligations: Waiver of Rights.
Each Grantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, (c) the Credit
Agreement, the other Credit Documents, the Letters of Credit and any other
documents executed and delivered in connection therewith and the Bank Product
Agreements (including the Hedge Agreements) and any other documents executed and
delivered in connection therewith and any documents entered into with the
Collateral Agent or any of its affiliates in connection with treasury,
depositary or cash management services or in connection with any automated
clearinghouse transfer of funds may be amended, modified, supplemented or
terminated, in whole or in part, as the Collateral Agent (or the Required
Lenders, as the case may be, or, in the case of any Bank Product Agreement or
documents entered into with the Collateral Agent or any of its affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds, the party
thereto) may deem advisable from time to time, and (d) any collateral security,
guarantee or right of offset at any time held by the Collateral Agent or any
other Secured Party for the payment of the Secured Obligations may be sold,
exchanged, waived, surrendered

 

15



--------------------------------------------------------------------------------

or released. Neither the Collateral Agent nor any other Secured Party shall have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the Secured Obligations or for this Security Agreement or
any property subject thereto. When making any demand hereunder against any
Grantor, the Collateral Agent or any other Secured Party may, but shall be under
no obligation to, make a similar demand on the Borrower or any Grantor or
grantor, and any failure by the Collateral Agent or any other Secured Party to
make any such demand or to collect any payments from the Borrower or any Grantor
or grantor or any release of the Borrower or any Grantor or grantor shall not
relieve any Grantor in respect of which a demand or collection is not made or
any Grantor not so released of its several obligations or liabilities hereunder,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Collateral Agent or any other Secured Party against
any Grantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

6. The Collateral Agent.

6.1. Collateral Agent’s Appointment as Attorney-in-Fact. etc. (a) Each Grantor
hereby appoints, which appointment is irrevocable and coupled with an interest,
effective upon and during occurrence of an Event of Default, the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or
otherwise, for the purpose of carrying out the terms of this Security Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Security Agreement, and, without limiting the generality of the foregoing,
each Grantor hereby gives the Collateral Agent the power and right, on behalf of
such Grantor, either in the Collateral Agent’s name or in the name of such
Grantor or otherwise, without assent by such Grantor, to do any or all of the
following, in each case after and during the occurrence of an Event of Default
and after written notice by the Collateral Agent of its intent to do so:

(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and, papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the Secured
Parties’ Security Interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(iv) execute, in connection with any sale provided for in subsection 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) obtain and adjust insurance required to be maintained by such Grantor or
paid to the Collateral Agent pursuant to subsection 4.4;

 

16



--------------------------------------------------------------------------------

(vi) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Collateral Agent or as the Collateral Agent shall direct;

(vii) ask or demand for, collect and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;

(viii) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

(ix) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;

(x) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent to the extent such action
or its resolution could “materially affect such Grantor or any of its Affiliates
in any manner other than with respect to its continuing rights in such
Collateral);

(xi) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent to the extent such action or
its resolution could materially affect such Grantor or any of its Affiliates in
any manner other than with respect to its continuing rights in such Collateral);

(xii) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and

(xiii) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things that the Collateral Agent deems necessary
to protect, preserve or realize upon the Collateral and the Collateral Agent’s
and the Secured Parties’ Security Interests therein and to effect the intent of
this Security Agreement, all as fully and effectively as such Grantor might do.

Anything in this subsection 6.1(a) to the contrary notwithstanding, the
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this subsection 6.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this subsection 6.1, together with interest thereon at
a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due ABR Loans under the Credit
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.

 

17



--------------------------------------------------------------------------------

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Security Agreement are coupled with an interest and are
irrevocable until this Security Agreement is terminated and the Security
Interests created hereby are released.

6.2. Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the NY UCC or otherwise, shall be to deal
with it in the same manner as the Collateral Agent deals with similar property
for its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent and the Secured Parties hereunder are solely to protect the
Collateral Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Party to
exercise any such powers. The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

6.3. Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Security Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Security Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

6.4. Security Interest Absolute. All rights of the Collateral Agent here under,
the security interest and all obligations of the Grantors hereunder shall be
absolute and unconditional.

6.5. Continuing Security Interest; Assignments Under the Credit Agreement;
Release. (a) This Security Agreement shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon each Grantor
and the successors and assigns thereof and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors,
indorsees, transferees and permitted assigns until all Secured Obligations under
the Credit Documents and the obligations of each Grantor under this Security
Agreement shall have been satisfied by payment in full, the Commitments shall be
terminated and no Letters of Credit shall be outstanding (other than any Letters
of Credit that shall have been cash collateralized or otherwise provided for in
a manner satisfactory to the Letter of Credit Issuer in respect thereof),
notwithstanding that from time to time during the term of the Credit Agreement
and any Bank Product Agreement (including any Hedge Agreement) the Credit
Parties may be free from any Secured Obligations.

 

18



--------------------------------------------------------------------------------

(b) A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Grantor
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Grantor
ceases to be a Guarantor.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 13.1 of the Credit Agreement, the Security Interest in such
Collateral shall be automatically released and such Collateral sold free and
clear of the Lien and Security Interests created hereby.

(d) In connection with any termination or release pursuant to foregoing
paragraph (a), (b) or (c), the Collateral Agent shall execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this subsection 6.5 shall be without recourse
to or warranty by the Collateral Agent.

6.6. Reinstatement. This Security Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
other Credit Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any other Credit Party or any substantial part of its property, or otherwise,
all as though such payments had not been made.

7. Collateral Agent As Agent.

(a) Wells Fargo Capital Finance, LLC has been appointed to act as Collateral
Agent under the Credit Agreement by the Lenders and, by their acceptance of the
benefits hereof, the other Secured Parties. The Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Collateral), solely
in accordance with this Security Agreement, the Credit Agreement and the
Intercreditor Agreement, provided that the Collateral Agent shall exercise, or
refrain from exercising, any remedies provided for in Section 5 in accordance
with the instructions of Required Lenders. In furtherance of the foregoing
provisions of this subsection 7(a), each Secured Party, by its acceptance of the
benefits hereof, agrees that it shall have no right individually to realize upon
any of the Collateral hereunder, it being understood and agreed by such Secured
Party that all rights and remedies hereunder may be exercised solely by the
Collateral Agent for the benefit of the Lenders and Secured Parties in
accordance with the terms of this subsection 7(a).

(b) The Collateral Agent shall at all times be the same Person that is the
Collateral Agent under the Credit Agreement. For the avoidance of doubt, written
notice of resignation by the Collateral Agent pursuant to subsection 12.9 of the
Credit Agreement shall also constitute notice of resignation as Collateral Agent
under this Security Agreement; removal of the Collateral Agent shall also
constitute removal as Collateral Agent under this Security Agreement; and
appointment of a successor Collateral Agent pursuant to subsection 12.9 of the
Credit Agreement shall also constitute appointment of a successor Collateral
Agent under this Security Agreement. Upon the acceptance of any appointment as
Collateral Agent under subsection 12.9 of the Credit Agreement by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Security Agreement, and the retiring or
removed Collateral Agent under this Security Agreement shall promptly
(i) transfer to such

 

19



--------------------------------------------------------------------------------

successor Collateral Agent all sums, securities and other items of Collateral
held hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Security Agreement, and (ii) execute and deliver to
such successor Collateral Agent or otherwise authorize the filing of such
amendments to financing statements and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the Security Interests created hereunder, whereupon such re
tiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Security Agreement. After any retiring or removed
Collateral Agent’s resignation or removal hereunder as Collateral Agent, the
provisions of this Security Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Security Agreement while
it was Collateral Agent hereunder.

8. Miscellaneous.

8.1. Amendments in Writing. None of the terms or provisions of this Security
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Grantor and the Collateral Agent in
accordance with Section 13.1 of the Credit Agreement.

8.2. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

8.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to subsection 8.1 hereof), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion. The rights, remedies, powers and privileges herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

8.4. Enforcement Expenses; Indemnification. (a) Each Grantor agrees to pay any
and all expenses (including all reasonable fees and disbursements of counsel)
that may be paid or incurred by any Secured Party in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Secured Obligations and/or enforcing any rights with respect to,
or collecting against, such Grantor under this Security Agreement.

(b) Each Grantor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Security
Agreement.

 

20



--------------------------------------------------------------------------------

(c) Each Grantor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Security Agreement to the extent either
of the Borrower would be required to do so pursuant to subsection 12.7 of the
Credit Agreement.

(d) The agreements in this subsection 8.4 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.

8.5. Successors and Assigns. The provisions of this Security Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Security
Agreement without the prior written consent of the Collateral Agent except
pursuant to a transaction permitted by the Credit Agreement and any such
prohibited assignment shall be absolutely void.

8.6. Counterparts. This Security Agreement may be executed by one or more of the
parties to this Security Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Security Agreement signed by all the
parties shall be lodged with the Collateral Agent and the Borrower.

8.7. Severability. Any provision of this Security Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

8.8. Section Headings. The Section headings used in this Security Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

8.9. Integration. This Security Agreement represents the agreement of each of
the Grantors with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any other Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Credit Documents.

8.10. GOVERNING LAW. THE VALIDITY OF THIS SECURITY AGREEMENT AND THE OTHER
CREDIT DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER CREDIT
DOCUMENT IN RESPECT OF SUCH OTHER CREDIT DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

8.11. Submission To Jurisdiction Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Security Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

 

21



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in subsection 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of the Collateral Agent or
any other Secured Party to effect service of process in any other manner
permitted by law or shall limit the right of the Collateral Agent or any Secured
Party to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection 8.11 any special, exemplary, punitive or consequential damages.

8.12. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Security Agreement and the other Credit Documents to which it is a party;

(b) neither the Collateral Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Security Agreement or any of the other Credit Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders and any other Secured Party or among the Grantors and the Lenders and
any other Secured Party.

8.13. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Supplement substantially in the
form of Annex 1 hereto. The execution and delivery of any instrument adding an
additional Grantor as a party to this Security Agreement shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement or the release
of any existing Grantor from its rights and obligations hereunder.

8.14. Intercreditor Agreement; Delivery of Senior Secured Notes Priority
Collateral.

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the

 

22



--------------------------------------------------------------------------------

Collateral Agent hereunder, are subject to the provisions of the Intercreditor
Agreement, dated as of January 29, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among the
Administrative Agent and Collateral Agent, as ABL Agent, The Bank of New York
Mellon, as Senior Secured Notes Agent, and following the execution of a Junior
Secured Debt Joinder Agreement (as defined therein), the Junior Secured Debt
Agent (as defined therein). In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control. Without limiting the
generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies of the Collateral Agent (and the Secured
Parties) shall be subject to the terms of the Intercreditor Agreement, and, with
respect to any Senior Secured Notes Priority Collateral (as such term is defined
in the Intercreditor Agreement) until the Discharge of Senior Secured Notes
Obligations (as such term is defined in the Intercreditor Agreement), any
obligation of any Grantor hereunder or under any other Security Document with
respect to the delivery or control of any Senior Secured Notes Priority
Collateral, the novation of any lien on any certificate of title, bill of lading
or other document, the giving of any notice to any bailee or other Person, the
provision of voting rights or the obtaining of any consent of any Person shall
be deemed to be satisfied if such Grantor complies with the requirements of the
similar provision of the applicable Senior Secured Notes Document (as such term
is defined in the Intercreditor Agreement). Until the Discharge of Senior
Secured Notes Obligations, the delivery of any Senior Secured Notes Priority
Collateral to, or the control of any Senior Secured Notes Priority Collateral
by, the Senior Secured Notes Collateral Agent pursuant to the Senior Secured
Notes Documents shall satisfy any delivery or control requirement hereunder or
under any other Security Document.

8.15. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH GRANTOR AND THE COLLATERAL AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
SECURITY AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH
GRANTOR AND THE COLLATERAL AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
SECURITY AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

ACCELLENT INC.         By:      

/s/ Craig Campbell

  Name:   Craig Campbell   Title:   Vice President & Chief Accounting Officer



--------------------------------------------------------------------------------

ACCELLENT LLC

AMERICAN TECHNICAL MOLDING, INC.

BRIMFIELD ACQUISITION, LLC

BRIMFIELD PRECISION, LLC

CE HUNTSVILLE, LLC

G&D, LLC

KELCO ACQUISITION LLC

MACHINING TECHNOLOGY GROUP, LLC

MEDSOURCE TECHNOLOGIES HOLDINGS, LLC

MEDSOURCE TECHNOLOGIES PITTSBURGH, INC.

MEDSOURCE TECHNOLOGIES, LLC

MEDSOURCE TECHNOLOGIES, NEWTON INC.

MEDSOURCE TRENTON LLC

MICRO-GUIDE, INC.

NATIONAL WIRE & STAMPING, INC.

NOBLE-MET LLC

PORTLYN, LLC

SPECTRUM MANUFACTURING, INC.

THERMAT ACQUISITION, LLC

UTI HOLDING COMPANY

UTI HOLDINGS, LLC

VENUSA, LTD.

        By:      

/s/ Craig Campbell

  Name:   Craig Campbell   Title:   Vice President & Assistant Treasurer



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,
as Collateral Agent

  By:      

/s/ Todd R. Nakamoto

    Name:   Todd R. Nakamoto     Title:   Senior Vice President



--------------------------------------------------------------------------------

ANNEX 1 TO THE

SECURITY AGREEMENT

SUPPLEMENT NO. [    ] dated as of [                    ], to the Security
Agreement dated as of January 29, 2010, among ACCELLENT INC., a Maryland
corporation (the “Borrower”), each of the subsidiaries of the Borrower listed on
Annex A thereto (each such undersigned subsidiary being a “Subsidiary Grantor”
and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors and the
Borrower are referred to collectively, jointly and severally, as the
“Grantors”), and WELLS FARGO CAPITAL FINANCE, LLC, as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below)

A. Reference is made to (a) the Credit Agreement dated as of January 29, 2010
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders, the Collateral Agent and Wells
Fargo Capital Finance, LLC, as administrative agent (the “Administrative
Agent”), and (b) the Guarantee dated as of January 29, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”), among
the Subsidiary Guarantors party thereto and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Collateral Agent, the Administrative Agent, the Lenders and the Letter of Credit
Issuer to enter into the Credit Agreement and to induce the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement and to induce one or more Lenders or
Affiliates of Lenders to enter into Bank Product Agreements (including Hedge
Agreements) with the Borrower.

D. Section 9.11 of the Credit Agreement and Section 8.13 of the Security
Agreement provide that each Subsidiary of the Borrower that is required to
become a party to the Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and-effect as if
originally named as a Grantor therein, for all purposes of the Security
Agreement upon execution and delivery by such Subsidiary of an instrument in the
form of this Supplement. Each undersigned Subsidiary (each a “New Grantor”) is
executing this Supplement in accordance with the requirements of the Security
Agreement to become a Subsidiary Grantor under the Security Agreement in order
to induce the Lenders and the Letter of Credit Issuer to make additional
Extensions of Credit and as consideration for Extensions of Credit previously
made.

Accordingly, the Collateral Agent and the New Grantors agree as follows:

SECTION 1. In accordance with subsection 8.13 of the Security Agreement, each
New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and each New Grantor hereby (a) agrees to all the terms and provisions
of the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, each New Grantor, as security for the payment and
performance in full of the Secured Obligations, does hereby bargain, sell,
convey, assign, set over, mortgage, pledge, hypothecate and transfer to the
Collateral Agent, for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a Security
Interest in all of the Collateral of such New Grantor, in each case whether now
or hereafter existing or in which now has or hereafter acquires an interest.
Each reference to a “Grantor” in the Security Agreement shall be deemed to
include each New Grantor. The Security Agreement is hereby incorporated herein
by reference.



--------------------------------------------------------------------------------

SECTION 2. Each New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become effective as to each New
Grantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Grantor
and the Collateral Agent.

SECTION 4. Each New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Collateral of such New Grantor, (b) set forth under its signature hereto
is (i) the legal name of such New Grantor, (ii) the jurisdiction of
incorporation or organization of such New Grantor, (iii) the true and correct
location of the chief executive office and principal place of business and any
office in which it maintains books or records relating to Collateral owned by
it, (iv) the identity or type of organization or corporate structure of such New
Grantor and (v) the Federal Taxpayer Identification Number and organizational
number of such New Grantor and (c) as of the date hereof (i) Schedule II hereto
sets forth all of each New Grantor’s Copyright Licenses, (ii) Schedule III
hereto sets forth, in proper form for filing with the United States Copyright
office, all of each New Grantor’s Copyrights (and all applications therefor),
(iii) Schedule IV hereto sets forth all of each New Grantor’s Patent Licenses,
(iv) Schedule V hereto sets forth, in proper form for filing with the United
States Patent and Trademark Office, all of each New Grantor’s Patents (and all
applications therefor), (v) Schedule VI hereto sets forth all of each New
Grantor’s Trademark Licenses and (vi) Schedule VII hereto sets forth, in proper
form for filing with the United States Patent and Trademark Office, all of each
New Grantor’s Trademarks (and all applications therefor).

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THE VALIDITY OF THIS SUPPLEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND
THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

SECTION 9. Each New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR]         By:    

 

  Name:   Title:

 

WELLS FARGO CAPITAL FINANCE, LLC,
as Collateral Agent

        By:    

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX 2 TO THE

SECURITY AGAREEMENT

SUPPLEMENT NO. [    ] dated as of [                    ], to the Security
Agreement dated as of January 29, 2010, among ACCELLENT INC., a Maryland
corporation (the “Borrower”), each of the subsidiaries of the Borrower listed on
Annex A thereto (each such undersigned subsidiary being a “Subsidiary Grantor”
and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors and the
Borrower are referred to collectively, jointly and severally, as the
“Grantors”), and WELLS FARGO CAPITAL FINANCE, LLC, as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below)

A. Reference is made to (a) the Credit Agreement dated as of January 29, 2010
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders, the Collateral Agent and Wells
Fargo Capital Finance, LLC, as administrative agent (the “Administrative
Agent”), and (b) the Guarantee dated as of January 29, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”), among
the Subsidiary Guarantors party thereto and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuer to enter into the Credit Agreement and to induce the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement and to induce one or more Lenders or
Affiliates of Lenders to enter into Bank Product Agreements (including Hedge
Agreements) with the Borrower. Pursuant to Section 4.1(b) of the Security
Agreement, within 30 days after the end of each calendar quarter, each Grantor
has agreed to deliver to the Collateral Agent a written supplement substantially
in the form of Annex 2 thereto with respect to any additional Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks and Trademark

D. Licenses acquired by such Grantor after the date of the Credit Agreement. The
Grantors have identified the additional Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses acquired by such Grantors
after the date of the Credit Agreement set forth on Schedule I, II, III, IV, V
and VI hereto. The undersigned Grantors are executing this Supplement in order
to facilitate supplemental filings to be made by the Collateral Agent with the
United States Copyright Office and the United States Patent and Trademark
Office.

Accordingly, the Collateral Agent and the Grantors agree as follows:

SECTION 1. (a) Schedule 1 of the Security Agreement is hereby supplemented, as
applicable, by the information set forth in Schedule I hereto, (b) Schedule 2 of
the Security Agreement is hereby supplemented, as applicable, by the information
set forth in Schedule II hereto, (c) Schedule 3 of the Security Agreement is
hereby supplemented, as applicable, by the information set forth in Schedule III
hereto, (d) Schedule 4 of the Security Agreement is hereby supplemented, as
applicable, by the information set forth in Schedule IV hereto, (e) Schedule 5
of the Security Agreement is hereby supplemented, as applicable, by the
information set forth in Schedule V hereto and (f) Schedule 6 of the Security
Agreement is hereby supplemented, as applicable, by the information set forth in
Schedule VI hereto.



--------------------------------------------------------------------------------

SECTION 2. Each Grantor hereby represents and warrants that the information set
forth on Schedules I, II, III, IV, V and VI hereto is true and correct.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become effective as to each
Grantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such Grantor and
the Collateral Agent.

SECTION 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 5. THE VALIDITY OF THIS SUPPLEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND
THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices here-under to each Grantor shall be given to it in care of the Borrower
at the Borrower’s address set forth in Section 13.2 of the Credit Agreement.

SECTION 8. Each Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[GRANTOR]         By:    

 

  Name:     Title:      

 

WELLS FARGO CAPITAL FINANCE, LLC,
as Collateral Agent

        By:    

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

ANNEX A

TO THE SECURITY AGREEMENT

SUBSIDIARY GRANTORS



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE SECURITY AGREEMENT

COPYRIGHT LICENSES



--------------------------------------------------------------------------------

SCHEDULE 2

TO THE SECURITY AGREEMENT

COPYRIGHTS



--------------------------------------------------------------------------------

SCHEDULE 3

TO THE SECURITY AGREEMENT

PATENT LICENSES



--------------------------------------------------------------------------------

SCHEDULE 4

TO THE SECURITY AGREEMENT

PATENTS



--------------------------------------------------------------------------------

SCHEDULE 5

TO THE SECURITY AGREEMENT

TRADEMARKS LICENSES



--------------------------------------------------------------------------------

SCHEDULE 6

TO THE SECURITY AGREEMENT

TRADEMARK



--------------------------------------------------------------------------------

SCHEDULE 7

TO THE SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

SCHEDULE 8

TO THE SECURITY AGREEMENT

DEPOSIT ACCOUNTS

SECURITIES ACCOUNTS



--------------------------------------------------------------------------------

SCHEDULE 9

TO THE SECURITY AGREEMENT

GRANTOR INFORMATION